Citation Nr: 0728017	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  04-39 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Theodore Jarvey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  The veteran testified before the 
undersigned at a hearing dated in April 2007 at the RO.  The 
veteran submitted additional evidence in May 2007, along with 
a statement waiving initial consideration of this evidence by 
the RO. 


FINDINGS OF FACT

1.  The veteran was in receipt of a Combat Infantryman's 
Badge.  There is also corroborative evidence that a claimed 
noncombat in-service stressor actually occurred.

2.  Resolving doubt in the veteran's favor, the veteran has 
PTSD attributed to a verified in-service stressor.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1154(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Prior to proceeding with an analysis on the merits of this 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act ("VCAA") 
and other applicable law.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

In view of the favorable decision cited below, the Board 
notes that any VCAA notification deficiency and outstanding 
development not already conducted by VA represents nothing 
more than harmless error.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Analysis

The veteran asserts that he is entitled to service connection 
for PTSD.  At his April 2007 hearing, the veteran testified 
that the stressors and trauma he saw in Vietnam changed him 
and he believes he has PTSD as a result.  (T. 2-4).  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2006).  As amended, section 3.304(f) provides that 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 2002).  

The Board notes that where a determination is made that the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The amended version of § 3.304(f) also removed the 
requirement of a "clear" diagnosis of PTSD and replaced it 
with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a), which 
mandates that for VA purposes, all mental disorder diagnoses 
must conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  In this regard, the Board 
notes that the Court has taken judicial notice of the mental 
health profession's adoption of the DSM-IV in the May 1994 
first printing as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  Specifically, the Court took 
notice of the change from an objective "would evoke . . . in 
almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involve intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen v. Brown, 10 Vet. App. 
128, 140-141 (1997).

Records from the Department of the Army dated in January 1971 
reflect that the veteran received a Combat Infantryman Badge.  
This medal is indicative of combat, therefore the veteran's 
lay testimony alone may establish the occurrence of a claimed 
in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d), (f) (2006).  

The record also demonstrates corroboration of a noncombat in-
service stressor.  The veteran submitted a stressor statement 
indicating that in approximately June 1970, at Dong Ha Combat 
Base, the veteran witnessed a claymore mine explosion 
directly outside the wall of his room.  The veteran reported 
that he was in the adjacent room from the explosion.  The 
veteran reported that he "hit the deck due to the explosion 
and shrapnel."  He then ran out the front door and saw 
Private P. running.  He then ran into the NCO hutch and 
observed a sergeant with his legs severely damaged, 
screaming.  He helped carry him out.  The veteran also stated 
that he was a witness at Private P's court-martial.  See 
September 2003 PTSD Statement.  

Segments of the Record of Trial dated in November 1970 
pertaining to the above incident involving Private P. were 
submitted by the veteran's attorney, which corroborated the 
veteran's stressor statement.  The Record of Trial includes a 
sworn statement from the veteran made at that time, where he 
described the events he observed involving the claymore mine 
explosion.  
   
VA psychiatric treatment records dated from December 1988 
through March 1989 indicated treatment for major depressive 
disorder and alcohol dependence, including being hospitalized 
for five weeks beginning in January 1989.  

VA treatment record dated from 1996 through 2006 noted 
various psychiatric diagnoses.  The veteran was initially 
diagnosed as having bipolar disorder in August 1996.  A June 
1998 VA physician noted a diagnosis of bipolar disorder.  The 
report also indicated that the veteran denied any PTSD 
symptoms or problems from his tour in Vietnam.  A January 
2002 VA physician noted recurrent depression with history of 
bipolar disorder.  

The first diagnosis of PTSD is noted in a Specialized PTSD 
Addendum VA report dated in January 2002.  Here, a VA 
psychologist indicated that the veteran had PTSD symptoms 
related to combat and that he wanted to go through a PTSD 
group program. 

A June 2006 VA medical statement from the veteran's treating 
psychiatrist indicated that the veteran was enrolled in the 
outpatient mental health clinic at Phoenix VAMC.  The veteran 
presented symptoms consistent with PTSD.  The physician 
opined that it was as likely as not that his current symptoms 
are related to trauma from Vietnam.  

An August 2003 VA examination report indicated that after 
evaluation and review of the claims folder, the examiner 
found that the veteran did not meet the criteria for PTSD.  
The veteran had a long history of bipolar disorder and 
continued to have mood disorder problems.  

A December 2006 VA examination report, performed by a 
licensed psychologist, also indicated that the veteran did 
not meet the criteria for PTSD.  In the report, the physician 
noted the veteran's claimed noncombat stressor involving the 
claymore mine explosion, but added that the veteran "yawned 
and displayed little or no affect when he described this 
incident."   The veteran was also described as displaying no 
change in affect when describing an incident in combat when 
he was receiving sniper fire.   The physician explained that 
the veteran was unable to describe clearly a traumatic 
incident which might have occurred in service.  

In a private medical report dated in April 2007, the 
physician indicated that symptoms of PTSD were replete 
throughout the mental examination.  He described the claymore 
mine incident involving Private P. and other incidents in 
service, including combat events.  The physician indicated 
observing much fear in the veteran's recounting of these 
events, and that he "alternates between a variety of intense 
emotions and a numbing response."  

The physician opined that the veteran met the criteria for 
PTSD.  The veteran does re-experience much of his stressor 
exposure from service.  The physician explained that the 
veteran's current medication, Depakote, which is widely used 
to manage the manic sympotomatology of bipolar disorder, aids 
the veteran in numbing the destabilizing symptoms of PTSD.  
In summary, the physician stated that the clinical findings 
substantiate a high likelihood of PTSD and that it is more 
likely than not that his PTSD arose from his experiences in 
Vietnam.    

When weighing medical evidence, the Board is not bound to 
accept any one opinion (whether from a VA examiner, private 
physician, or other source) concerning the merits of a claim. 
See Hayes v. Brown, 5 Vet. App. 60 at 69 (1993).  The 
probative value of a medical opinion is generally based on 
the scope of the examination, as well as the relative merits 
of the expert's qualifications and analytical assessments. 
See Guerrieri v. Brown, 4 Vet. App. 467 at 470-71 (1993).  In 
its decision, the Board may favor one expert's opinion over 
another as long as an adequate statement of reasons and basis 
is given.  See Owens v. Brown, 7 Vet. App. 429 at 434 (1995).

Although the record contains an August 2003 and a December 
2006 VA examination report findings that the veteran does not 
meet the diagnostic criteria for PTSD, the veteran's treating 
VA psychiatrist and the recent clinical evidence from the 
private medical statement dated in April 2007 indicate a 
diagnoses of PTSD with opinions that the disability is 
related to the veteran's stressors in Vietnam.  The favorable 
medical evidence also links the veteran's PTSD diagnosis to 
his verified in-service stressors.  The April 2007 private 
medical statement specifically references combat stressor and 
the claymore mine explosion involving Private P. as in-
service stressors.  

The Board finds the April 2007 private medical statement to 
be probative as it was performed by a licensed psychologist, 
was based on a review of the veteran's claims folder, 
including a review of the two VA examination reports, and 
based on clinical evaluation and testing.  

Given the foregoing medical evidence, the evidence regarding 
the question as to whether this combat veteran suffers from 
PTSD as a result of a stressor incurred in military service 
is at least in equipoise.  When a reasonable doubt exists in 
connection with a claim, it will be resolved in favor of the 
veteran. 38 C.F.R. § 3.102.  In this case, resolving doubt in 
his favor, this combat veteran suffers from PTSD as a result 
of in-service stressors.  See 38 C.F.R. § 3.304(f).  
Consequently, service connection for PTSD is granted.

ORDER

Service connection for PTSD is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


